DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
This a response to Applicant’s amended filed on 27 October 2021, wherein: 
Claims 1, 7, 9, 10, 12, 13, 21, 23, 25, 29, and 30 are amended.
Claim 4 is original.
Claims 2, 6, 8, 22, 24, 26, and 27 are previously presented.
Claims 3, 5, 11, 14-20, and 28 are cancelled.
Claims 31-34 are new.
Claims 1, 2, 4, 6-10, 12, 13, 21-27, and 29-34 are pending.

Claim Objections
Claims 2, 4, 6-10, 12, 13, 21-27, 29-32, and 34 are objected to because of the following informalities:  
The preamble of each of claims 2, 4, 6-10, 12, 13, 21, and 22 recites “the system of” and the preamble of each of 31 and 32 
Claim 23 is formatted differently from the rest of the claims that have multiple limitations.  In particular, the third to last limitation ends with a semi-colon followed by the term “and”, and the second to last limitation ends with a comma.  However, all other multi-limitation claims have each limitation end with a semi-colon and the second to last limitation ends with a semi-colon followed by the term “and”.
Further regarding claim 23, in line 2, the term “secure” has been amended to the misspelled term “secureing”.
Dependent claims 6-10, 12, 13, 22, 24-27, 29-32, and 34 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6-10, 12, 13, 21-27, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a portion” in claims 1 and 23 is a relative term which renders the claim indefinite. The term “a portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2, 4, 6-10, 12, 13, 21-27, and 29-34 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1 and 23, it is unclear what constitutes “the plurality of light emitting elements is affixed to the housing in front of at least a portion of the display device”.  (Bolded for emphasis).  In particular, no coordinate system or identification of what is considered the “front” or “back/rear” of any part of the system is disclosed.  Thus, the language “in front of at least a portion” is new matter.  Additionally, as Fig. 1 illustrates the system/apparatus as worn on the head of the wearer, the direction of “front” would be understood by one of ordinary skill in the art to be in the direction that the wearer is facing.  Thus, “in front of” would be understood as “anterior” (i.e., further away from the face of the wearer).  However, Fig. 4 illustrates the plurality of light emitting elements as posterior to where the display device is secured in the housing, while the originally filed specification merely recites that the plurality of light emitting elements surround each of left eye lens 44 and right eye lens 46 without any written description of the directional relationship between the plurality of light emitting elements and the display device.  See, for example, at least para. 32, 34, 72, and 83.  Dependent claims 2, 4, 6-10, 12, 13, 21-27, and 29-34 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: an audio output device such that the system can perform the function of providing audio feedback.  Due to the instant amendments to the claims, claim 4 which recites an audio output device is no longer a parent claim of claim 13, leaving the system of claim 13 without an audio output device necessary to perform the function of providing audio feedback.

Regarding claims 32 and 34, it is unclear what is a right-side temple and a left-side temple of the brain of the user.  A “temple” is not a part or region of the brain.  It is generally understood as a location on the side of the head behind the eye between the forehead and the ear.  In particular, it is a juncture where four skull bones -- the frontal, parietal, temporal, and sphenoid -- meet in the skull.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, claims 32 and 34 are construed such that these limitations do not include “of the brain”. 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 10, 13, and 23-27 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 10, 13, 23, 25, 30, 31, and 33, the disclosure fails to provide sufficient written description for “wherein a position of the at least one electrode implemented in the eye pad causes the at least one electrode to make contact with skin of the wearer over a particular area of the wearer's brain, wherein electrical signals detected by the at least one electrode correspond to brain activity in the particular area of the wearer's brain” in claims 31 and 33, “detect electrical signals corresponding to brain activity in the particular area of the wearer’s brain; compare the detected electrical signals corresponding to brain activity in the particular 1 and Maskeliunas2.  This problem is not alleviated by the disclosure which merely recites that one or more electrodes may be used and identifies that electrodes may be EEG dermatrodes.  See para. 17, 18, 26, 72, and 77.  Dependent claims 10, 12, 13, 24-27, and 29-34 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 10, 13, 25, and 30, the disclosure fails to provide sufficient written description for “provide one of audio or visual feedback to the wearer based on the best match” in claims 10 and 25, “provide at least one of audio or visual feedback to the wearer based on the best match” in claim 13 and 30, and “adjust at least one of the sequence of lights and the one or more images based on the best match” in claims 10 and 25 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure fails to provide sufficient written description for (1) detecting electrical signals corresponding to brain activity as identified in the rejection above and (2) linking feedback to the detected electrical signals.  The disclosure merely recites that these limitations are performed in results-based language.  See, for example, at least para. 23, 38, 40, 44, 48, 54, 61, 62, 64-67, 69, 74-76, and 85.  For instance, the only mention of a “best match” is found in para. 54 of the originally filed specification which recites “[f]or example, in step 714 the processor 48 determines a user's state based on the received measurements of step 710, e.g., comparing received measurements to store measurement profile information corresponding to different alternative user mental states to find a best match.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-10, 12, 13, 21, 22, 31, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the Claim 21 is dependent on canceled claim 5.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought. For the purposes of compact prosecution, claim 21 is construed as dependent on independent claim 1.  Dependent claims 6-10, 12, 13, 22, 31, and 32 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 10, 13, 25, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  It is noted that even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.  See MPEP 2106.07.
The claims are directed to products (a system and an apparatus) which fall under the four statutory categories (STEP 1: YES).

This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a standalone, wearable system (claim 1), 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality.  This is evidenced by at least Fig. 1-5 and 8-10, which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 30-38, 57-90, and 97-110.  For instance, para. 60 identifies that system may be any combination of software and hardware, all hardware, or all software and that “the components illustrated in Figure 1 control and/or configure the system 100, e.g., a head mountable device or elements Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies specifically to the steps of displaying images, prompting the wearer to close the wearer’s eyes, and emitting light in a sequence while the wearer’s eyes are closed (displaying images, prompting the wearer to close the wearer’s eye, and emitting light in a preprogrammed sequence while the wearer’s eyes are closed are merely the steps of photic stimulation which are decades, if not hundreds of years, old in practice) which are merely adding insignificant pre-solution activity to the judicial exception as well as the use of generic electrical signal detection via electrodes which merely adds insignificant extrasolution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more.  Furthermore, the adjusting step is, at best, merely insignificant post-solution activity as it is similar to the readjusting of alarm limit values found to be insignificant extra-solution activity because it is merely adjusting pre-solution stimuli in a traditionally iterative process (see, for example, at least para. 55 of the originally filed specification which recites “the adjustments are refinements to a baseline predetermined LED light stimulation sequence, said adjustments being based on the detected measured user responses via electrode measurements, and multiple iterations of adjustment are performed, e.g., in a closed loop control manner”).  See McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 9, 10, 12, 13, 21-26, and 29-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simon (US 2012/0150545).

Regarding claim 1, Simon teaches a standalone, wearable system (Simon, Fig. 32 illustrates that the system may be standalone and wearable.) comprising:
a head mount configured to fasten the system to a wearer’s head (Simon, Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”); 
a plurality of light emitting elements (Simon, para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”); 
a housing secured to the head mount and securing a display device (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount and securing a display device.), wherein the plurality of light emitting elements is affixed to the housing in front of at least a portion of the display device (Simon, para. 138, the LEDs in the “LED goggles” are inherently mounted in the housing.);
an eye pad affixed to the housing and configured to block external light from eyes of the wearer (Simon, para. 77, “virtual reality goggles”; para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds”. One of ordinary skill in the art would understand that virtual reality goggles necessarily include an eye pad affixed to the housing and configured to block external light from the eyes of the wearer.); and 
at least one electrode implemented in the eye pad to make contact with skin of the wearer (Simon, Fig. 32, EEG sensors 800).

Regarding claim 2, Simon teaches the system of claim 1, further comprising:
a processor configured to control the plurality of light emitting elements to emit a sequence of light during a period of time (Simon, para. 138, “the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).

Regarding claim 4, Simon teaches the system of claim 1, further comprising:
an audio output device secured to the head mount (Simon, Fig. 32, audio ear buds 820). 

Regarding claim 21, Simon teaches the system of claim 5, wherein the display device secured by the housing comprises a mobile electronic device, wherein the mobile electronic device further comprises a processor (As Simon teaches the system described in parent claims 1, 4, and 5 as being worn on the head of the wearer, Simon’s system is construed, under the broadest reasonable interpretation, to include the display device comprising a mobile electronic device.  This is further evidenced by referencing the system as “portable” throughout Simon.  See, for example, at least the Abstract in Simon which identifies that the system provides “(3) enhanced portability with remoted data acquisition capability.”  Since Simon’s system is electronic, it necessarily includes a processor to operate the displaying function.  Additionally, Example 10 (para. 214) in Simon also discusses the use of Simon’s system as a “remote device for home based measurements” with the inclusion in the system of additional mobile electronic devices, such as a smart cell phone or PDA, connected to the display and sensors to operate autonomously.).

Regarding claim 22, Simon teaches the system of claim 21, wherein the mobile electronic device further comprises the audio output device (Simon, Fig. 32, audio ear buds 820.  It is noted that the mobile electronic device is not construed in the embodiment as a separate device because this would introduce indefiniteness under 35 USC 112(b) regarding the audio output device.  In particular, the mobile electronic device construed as a separate device comprising the audio output device conflicts with parent claim 4 which identifies the audio output device as secured to the head mount.).

Regarding claim 6, Simon teaches the system of claim 21 and implies wherein the light emitting elements include a first set of light emitting elements arranged around a left eye lens and a second set of light emitting elements arranged around a right eye lens, wherein the left eye lens and the right eye lens are affixed to the housing (Simon, .

Regarding claim 9, Simon teaches the system of claim 21, wherein the processor is configured to:
i) control the display device secured by the housing to display one or more images to the wearer (Simon, para. 77, “virtual reality goggles”); and
ii) control the plurality of light emitting elements to emit a sequence of lights (Simon, para. 138, “Using the methods and system of the present invention, we sought to demonstrate the ability to entrain the brain using photic stimulation at stimulus frequency F.” para. 142, “The ability to measure a response to the photic stimulation enables one to include this task into the battery of tasks to be conducted for brain state and functional analysis.”).

Regarding claim 31, Simon teaches the standalone, wearable system of claim 9, wherein a position of the at least one electrode implemented in the eye pad causes the at least one electrode to make contact with skin of the wearer over a particular area of the wearer's brain, wherein electrical signals detected by the at least one electrode correspond to brain activity in the particular area of the wearer's brain (Simon, Fig. 22, EEG sensors 800; para. 8, (“monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject”).

Regarding claim 10, Simon teaches the system of claim 9, wherein: 
the processor is a first processor (As Simon teaches at least one processor, this is construed as at least teaching the processor is a first processor.);
the at least one electrode is coupled to the first processor or a second processor (para. 8, “transferring the EEG signal data to a microprocessor”); and 
the processor to which the at least one electrode is coupled is configured to: 
detect electrical signals corresponding to brain activity in the particular area of the wearer’s brain (Simon, para. 8, “monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor”);  
compare the detected electrical signals corresponding to brain activity in the particular area of the wearer’s brain to reference electrical signals corresponding to different mental state to obtain a best match (Simon, para. 83, “The voltage time series can be transformed and plotted via Fast Fourier Transform (FFT) for spectral analysis and construction of the power spectral density (PSD), where these spectral signatures under baseline as well as under the various test battery conditions, constitute a functional bio-signature of a given individual's brain and nervous system. The power spectral signatures can be subjected to multi-parametric analysis, looking at relationships between two electrodes or coherence between signatures amongst two or more electrodes. The relationship between distinct frequency bands can also be utilized (e.g., alpha to theta ratio).”);
provide, to the wearer, one of audio or visual feedback based on the electrical signals indicative of brain activity (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.” One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the ; and
adjust at least one of the sequence of lights (Simon, para. 141, “the photic stimulation could be adjusted or swept from low to high frequency to evaluate a subject to see where their most responsive ‘resonant’ like frequency is identified.”) and the one or more images based on the best match (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.” One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 12, Simon teaches the system of claim 31, wherein the mobile electronic device further comprises a memory configured to store videos, light control information or detected response to stimulus provided to the wearer (Simon, Fig. 3, data storage 71).

Regarding claim 13, Simon teaches the system of claim 12, wherein the memory is further configured to store a virtual reality cognitive training program which when executed by the processor causes the system to:
display video content to the wearer (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”);
prompt the wearer to close the wearer's eyes (Simon, para. 138, “The subject sits with eyes closed”); 
provide visual stimulation by controlling the plurality of light emitting elements in a preprogrammed sequence while the wearer's eyes are closed (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); 
detect electrical signals corresponding to brain activity in the particular area of the wearer’s brain using at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”);
compare the detected electrical signals corresponding to brain activity in the particular area of the wearer’s brain to reference electrical signals corresponding to different mental states to obtain a best match (Simon, para. 83, “The voltage time series can be transformed and plotted via Fast Fourier Transform (FFT) for spectral analysis and construction of the power spectral density (PSD), where these spectral signatures under baseline as well as under the various test battery conditions, constitute a functional bio-signature of a given individual's brain and nervous system. The power spectral signatures can be subjected to multi-parametric analysis, looking at relationships between two electrodes or coherence between signatures amongst two or more electrodes. The relationship between distinct frequency bands can also be utilized (e.g., alpha to theta ratio).”); and 
provide at least one of audio feedback or visual feedback to the wearer based on the best match (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”  One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client .

Regarding claim 32, Simon teaches the standalone, wearable system of claim 31, wherein:
the at least one electrode comprises a first electrode and a second electrode (Simon, Fig. 32 illustrates multiple electrodes as EEG sensors 800); 
the first electrode is implemented in the eye pad at a first position such that the first electrode makes contact with skin of the user over a right-side temple of the brain of the user (Simon, Fig. 32 illustrates at least one electrode in the position to make contact with skin of the user over a right-side temple of the user.); and 
the second electrode is implemented in the eye pad at a second position such that the second electrode makes contact with skin of the user over a left-side temple of the brain of the user (Simon, Fig. 32 illustrates at least one electrode in the position to make contact with skin of the user over a left-side temple of the user.).

Regarding claim 23, Simon teaches an apparatus, comprising:
a housing securing a display device (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount and configured to secure a display device.);
a left eye lens assembly affixed to the housing (Simon implies this, para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”; para. 143 and 144, “pair of LED goggles are flashing through both eyelids”);
a right eye lens assembly affixed to the housing (Simon implies this, para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”; para. 143 and 144, “pair of LED goggles are flashing through both eyelids”);
a plurality of light emitting elements affixed to the housing in front of at least a portion of the display device (Simon, para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”  The LEDs in the “LED goggles” are inherently mounted in the housing.); 
an eye pad affixed to the housing and configured to block external light from eyes of a user (Simon, para. 77, “virtual reality goggles”; para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds”. One of ordinary skill in the art would understand that virtual reality goggles necessarily include an eye pad affixed to the housing and configured to block external light from the eyes of the wearer.); and
at least one electrode implemented in the eye pad to make contact with skin of the user and configured to detect an electrical signal indicative of brain activity of the user (Simon, Fig. 32, EEG sensors 800), 
wherein the apparatus is configured to be fastened to a head of the user (Simon, Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”).

Regarding claim 24, Simon teaches the apparatus of claim 23, further comprising a processor configured to control the plurality of light emitting elements to emit a sequence of light during a period of time (Simon, para. 138, “the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).

Regarding claim 26, Simon teaches the apparatus of claim 23, further comprising a head mount secured to the housing and configured to fasten the apparatus to a wearer’s head (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount. Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”).

Regarding claim 33, Simon teaches the apparatus of claim 24, wherein a position of the at least one electrode implemented in the eye pad causes the at least one electrode to make contact with skin of the user over a particular area of a brain of the user, wherein electrical signals detected by the at least one electrode correspond to brain activity in the particular area of the brain of the user (Simon, Fig. 22, EEG sensors 800; para. 8, (“monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject”).

Regarding claim 25, Simon teaches the apparatus of claim 33, wherein the at least one electrode is coupled to the processor, and wherein the processor is further configured to:
cause the display device to display one or more images (Simon, para. 77, “virtual reality goggles”); 
detect electrical signals corresponding to brain activity in the particular area of the brain of the user from the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor”); 
compare the detected electrical signals corresponding to brain activity in the particular area of the brain of the user to reference electrical signals corresponding to different mental states to obtain a best match (Simon, para. 83, “The voltage time series can be transformed and plotted via Fast Fourier Transform (FFT) for spectral analysis and construction of the power spectral density (PSD), where these spectral signatures under baseline as well as under the various test battery conditions, constitute a functional bio-signature of a given individual's brain and nervous system. The power spectral signatures can be subjected to multi-parametric analysis, looking at relationships between two electrodes or coherence between signatures amongst two or more electrodes. The relationship between distinct frequency bands can also be utilized (e.g., alpha to theta ratio).”); and 
provide one of audio or visual feedback based on the best match (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.” One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 29, Simon teaches the apparatus of claim 33, herein the display device secured by the housing comprises a mobile electronic device, wherein the mobile electronic device further comprises a processor (As Simon teaches the system described in parent claims 1, 4, and 5 as being worn on the head of the wearer, Simon’s system is construed, under the broadest reasonable interpretation, to include the display device comprising a mobile electronic device.  This is further evidenced by referencing the system as “portable” throughout Simon.  See, for example, at least the Abstract in Simon which identifies that the system provides “(3) enhanced portability with remoted data acquisition capability.”   and an audio output device (Simon, Fig. 32, audio ear buds 820.  It is noted that the mobile electronic device is not construed in the embodiment as a separate device because this would introduce indefiniteness under 35 USC 112(b) regarding the audio output device.  In particular, the mobile electronic device construed as a separate device comprising the audio output device conflicts with parent claim 4 which identifies the audio output device as secured to the head mount.).

Regarding claim 30, Simon teaches the apparatus of claim 29, wherein the mobile electronic device further comprises a memory configured to store a virtual reality cognitive training program which when executed by the processor causes the apparatus to:
display, on the display device, video content (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”);
cause the plurality of light emitting elements to emit light in a preprogrammed sequence (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); 
detect electrical signals corresponding to brain activity in the particular area of the brain of the user using the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the ; 
compare the detected electrical signals corresponding to brain activity in the particular area of the brain of the user to reference electrical signals corresponding to different mental states to obtain a best match (Simon, para. 83, “The voltage time series can be transformed and plotted via Fast Fourier Transform (FFT) for spectral analysis and construction of the power spectral density (PSD), where these spectral signatures under baseline as well as under the various test battery conditions, constitute a functional bio-signature of a given individual's brain and nervous system. The power spectral signatures can be subjected to multi-parametric analysis, looking at relationships between two electrodes or coherence between signatures amongst two or more electrodes. The relationship between distinct frequency bands can also be utilized (e.g., alpha to theta ratio).”); and 
provide at least one of audio feedback or visual feedback to the wearer based on the best match (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”  One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 34, Simon teaches the apparatus of claim 33, wherein: 
the at least one electrode comprises a first electrode and a second electrode (Simon, Fig. 32 illustrates multiple electrodes as EEG sensors 800);
the first electrode is implemented in the eye pad at a first position such that the first electrode makes contact with skin of the user over a right-side temple of the brain of the user (Simon, Fig. 32 illustrates at least one electrode in the position to make contact with skin of the user over a right-side temple of the user.); and 
the second electrode is implemented in the eye pad at a second position such that the second electrode makes contact with skin of the user over a left-side temple of the brain of the user (Simon, Fig. 32 illustrates at least one electrode in the position to make contact with skin of the user over a left-side temple of the user.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 7, 8, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2012/0150545) as applied to claims 6 and 23.

Regarding claim 7, Simon teaches the system of claim 6, 
wherein the left and right eye lenses are positioned over different portions of the display device held by the housing (Simon implies this at para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”); 
wherein the first set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); and 
wherein the second set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”).
Simon does not explicitly teach wherein the first set of light emitting elements are arranged in a circle around the left eye lens and wherein the second set of light emitting elements are arranged in a circle around the right eye lens.
However, the stimulation steps would be performed the same regardless of the shape of the arrangement of the light emitting elements around each lens as the disclosure is silent any benefit provided by the arrangement.


Regarding claim 8, Simon teaches the system of claim 7, 
wherein the light emitting elements are individual light emitting diodes (LEDs) (Simon implies this at para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).
wherein the multiple different colors include two or more of: red, green, or blue (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”  Para. 232, “we programmed the goggles to flash the LEDs at full intensity with Red=255, Green=255, Blue=255”).

Regarding claim 27, Simon teaches the apparatus of claim 23. 

However, the stimulation steps would be performed the same regardless of the shape of the arrangement of the light emitting elements around each lens as the disclosure is silent any benefit provided by the arrangement.
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first set of light emitting elements of Simon to be arranged in a circle around the left eye lens and the second set of light emitting elements of Simon to be arranged in a circle around the right eye lens because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of the layout design does not patentably distinguish the claimed invention.  Furthermore, it would have been an obvious matter of design choice to arrange the light emitting elements of Simon in a circle around each lens since Applicant has disclosed that this arrangement does not solve any stated problem nor is for any particular purpose and it appears that the invention would perform equally well with any shape that goes around each lens.

Response to Arguments
Applicant’s arguments, filed 27 October 2021, with respect to the rejection of claim 25 under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate the rejection.  Therefore, this rejection has been withdrawn.  However, the amendments necessitate new rejections. 

Applicant's remaining arguments, filed 27 October 2021, have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to clarify the function of the at least one electrode and clarify that the feedback is “based on the best match”.
Examiner respectfully disagrees.  While the language of the claims has been amended, the underlying rationale for the rejections under 35 USC 112(a) remains.  Applicant is directed to the rejections above which have been updated to address the amendments to the claims.  Applicant is also reminded that sufficient description for how the system performs its claimed data gathering and comparing functions is necessary such that one of ordinary skill in the art would understand that Applicant had possession of the claimed invention under the requirements of 35 USC 112(a).  Grush and Maskeliunas (cited in the rejections) illustrate that one of ordinary skill in the art would understand that the claimed system is a highly inaccurate and inconsistent electroencephalograph (EEG) system, and thus likely not functional.  Thus, the lack of sufficient written description in the instant disclosure for how Applicant performs the claimed functionality is clear evidence that the claims fail under 35 USC 112(a).  Again, see at least MPEP 2161.01(I).

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims have been amended to include a “comparing” function and the feedback and adjusting limitations has been amended to be based on the best match obtained from the comparing function.  Here, Applicant asserts that the comparison is more than managing interpersonal interactions and observation, evaluation, and opinion, and that the process of finding a best match and using the best match to adjust the lights or images is managing an electrical system, not a human’s interactions.
It is first noted that the rejection has been updated to address the amendments to the claims.  As written, it is clear that this can be performed, under the broadest reasonable Parker v. Flook, 437 US at 594, 198 UPSQ2d at 199.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserted that Simon does not teach or suggest newly amended limitations of claims 1 and 23.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the amended claims above.
Applicant also attempts to distinguish the virtual reality goggles from LED goggles in Simon by pointing to Fig. 32 and para. 77, 138, and 166 of Simon.  Here, Applicant particularly asserts that Fig. 32 does not illustrate a setup that can accommodate both an LED and virtual reality screen.
Examiner respectfully disagrees.  There is nothing in Fig. 32 that distinguishes virtual reality goggles from an inclusion of LED. In contrast, at least para. 65 identifies that any 
Applicant then asserted the independent claims are allowable for these reasons and that the dependent claims are allowable due to their dependencies.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.
Applicant follows with asserting that Simon does not teach a left eye lens assembly and a right eye lens assembly recited in claim 23.
Examiner respectfully disagrees.  As a wearer only has two eyes, commonly referred to as a left eye and a right eye, in combination with the citations to Simon identified by Applicant, it is clear to one of ordinary skill in the art that Simon implies a left eye assembly and a right assembly as claimed in claim 23.  No other reasonable interpretation can be made, particularly when Simon, as Applicant recited, explicitly teaches that stimulation can be “in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time.”  The physical nature of the system being capable of isolating an eye in addition to presenting to both eyes requires two eye lens assemblies, which are a left eye lens assembly and a right eye lens assembly as the wearer only has a left eye and a right eye.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserted that claims 7, 8, and 27 are allowable due to their dependencies from the independent claims.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.E.L/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Grush, L. (2016, January 12). Those 'mind-reading' EEG headsets definitely can't read your thoughts. Retrieved February 18, 2020, from https://www.theverge.com/2016/1/12/10754436/commercial-eeg-headsets-video-games-mind-control-technology
        2 Maskeliunas, R., Damasevicius, R., Martisius, I., & Vasiljevas, M. (2016). Consumer-grade EEG devices: are they usable for control tasks? PeerJ, 4:e1746. doi: 10.7717/peerj.1746